                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ADAM P. FAUST et al.,

               Plaintiffs,

      v.                                               Case No. 1:21-cv-00548-WCG

THOMAS J. VILSACK et al.,

      Defendants.

______________________________________________________________________________

           REPLY MEMORANDUM IN SUPPORT OF MOTION FOR
                     TEMPORARY RESTRAINING ORDER
______________________________________________________________________________

      Defendants’ response late last night demonstrates the urgent need for a

temporary restraining order. Defendants represented that they have already started

forgiving loans and will begin sending more offer letters today to 8,580 farmers, Dkt.

17-2, ¶ 32. They further represent that it will take “an average of 7 days” to receive

an accepted offer, Dkt. 17-2, ¶ 31, and that FSA can and will process payment

immediately upon receipt of an accepted offer, Dkt. 17-2, ¶¶ 29–30. Based on their

affidavit, those 8,580 farmers represent approximately 49% of the loans that will be

forgiven under the program.1 Thus, without a temporary restraining order, almost

half of the money budgeted for the farm loan forgiveness program could be spent

before the government even responds to the preliminary injunction motion.


      1  FSA says that the “loans covered by the May 2021 NOFA comprise 88% of the total
ARPA-eligible payments,” Dkt. 17-2, ¶ 25, and that this group to date includes “15,416
eligible Farm Loan Program direct loan accounts,” Dkt. 17-2, ¶ 22. 8,560 is 55% of 15,416,
and 55% of 88% is 49%.



          Case 1:21-cv-00548-WCG Filed 06/09/21 Page 1 of 10 Document 19
        While Defendants admit to this blitz of loan forgiveness in the face of five

separate federal lawsuits in five different district courts,2 Defendants also

acknowledge that, as a matter of policy, they are in no real hurry. See Dkt. 17-2,

¶¶ 17–18 (describing USDA’s generous deadline periods for non-white farmers and

ranchers to respond to USDA’s initial letters). In fact, Defendants have offered no

argument as to why the final act of loan forgiveness (plus a 20% payment) cannot be

put on hold pending a resolution of the preliminary injunction motion. Plaintiffs are

not asking Defendants to stop all work, such as mailing notices, accepting paperwork,

reviewing applications and relevant documents, and making other necessary

calculations. Plaintiffs are simply asking that this Court put on hold the final act of

payment, which Defendants admit will happen in real time as this Court is

considering the pending motion for preliminary injunction. Indeed, even Defendants

suggest that this Court can halt final payments without putting a hold on everything

else. Dkt. 17:23 n.14.

        Defendants argue that there is no imminent harm if a significant portion of

the budgeted funds are spent before this Court can rule on a preliminary injunction

because the amount budgeted for Section 1005 is “such sums as may be necessary,”

rather than a fixed fund, suggesting (without saying) that Plaintiffs could later have

their loans forgiven if the racial categorization is struck down. Dkt. 17:13–14. But the

only criteria for eligibility is the race of the farmer or rancher, as Defendants admit,


        2 In addition to this case, Defendants face nearly identical race discrimination allegations in
Carpenter v. Vilsack, No. 21-cv-103 (D. Wy., filed May 24, 2021); Holman v. Vilsack, No. 21-cv-1085
(W.D. Tenn., filed June 2, 2021); Miller v. Vilsack, No. 21-cv-595 (N.D. Tex., filed April 26, 2021); Wynn
v. Vilsack, No. 21-cv-514 (M.D. Fla., filed May 18, 2021).


                                         -2-
            Case 1:21-cv-00548-WCG Filed 06/09/21 Page 2 of 10 Document 19
and this is a one-time program. Thus, merely eliminating the racial criteria would

require USDA to forgive the loans of every farmer in the United States. According to

USDA’s most recent census of agriculture, this would increase the cost of the program

roughly 100-fold, taking it from an estimated $4 billion program to a $400 billion

program.3 Defendants, notably, do not concede that this would be an available

remedy, and undoubtedly they will oppose it. The proper remedy—and possibly the

only remedy—is to enjoin the program and require Congress and/or USDA to fix it

without relying exclusively on race. See Dkt. 14:26–27 (suggesting various possible

fixes). Yet Congress and USDA will have no incentive to fix the program if a majority

of the money has already been spent. Defendants have no meaningful response to this

obvious point.

      Even putting that point aside, the equal protection violation itself is an

irreparable harm that warrants an immediate injunction, as multiple courts have

recognized. Dkt. 14:23. Defendants attempt to distinguish some of these cases and

argue that a presumption of harm is limited to other constitutional rights, but they

have no good answer to the Sixth Circuit’s recent decision in Vitolo v. Guzman, 2021

WL 2172181 at *8 (6th Cir. May 27, 2021), holding that irreparable harm was

presumed for a challenge to a similar race-based program in the same Act, or to the

D.C. Circuit’s decision in O’Donnell Const. Co. v. D.C., 963 F.2d 420, 428–29 (D.C.


      3  See USDA, 2017 Census of Agriculture, Table 61, Selected Farm Characteristics by
Race, Section entitled “Commodity Credit Corporation (CCC) Loans and Federal Farm
Program Payments,” available at https://www.nass.usda.gov/Publications/AgCensus
/2017/Full_Report/Volume_1,_Chapter_1_US/st99_1_0061_0061.pdf, and linked from
https://www.nass.usda.gov/Publications/AgCensus/2017/Full_Report/Volume_1,_Chapter_1_
US/


                                       -3-
          Case 1:21-cv-00548-WCG Filed 06/09/21 Page 3 of 10 Document 19
Cir. 1992), finding irreparable harm warranting a preliminary injunction for a

challenge to a race-based, contract set-aside program. Nor do they even address the

Supreme Court’s recognition in Shaw and Northeastern Florida Chapter of Associated

General Contractors that the primary injury “in an equal protection case … is the

denial of equal treatment” itself. Dkt. 14:24 (citing cases).

      Defendants’ argument that there is no harm proves too much. Farming is a

competitive business and, here, Congress has decided to provide a subsidy to one set

of competitors based on race. Once the subsidy is paid, it cannot easily be retrieved.

Certainly, had Congress decided to provide subsidies to only white farmers, those who

were excluded would have standing to challenge the unconstitutional subsidy. And

given that a subsidy once given is hard to get back (farmers who are told that their

loan is forgiven or who are paid additional funds will understandably rely on the

subsidy and likely invest in their farms or otherwise spend the money), failing to put

a pause on the program so these grave constitutional concerns can be resolved

threatens irreparable harm.

      Furthermore, Defendants have not identified any significant harm to a short

halt on payments while this Court considers the preliminary injunction, whereas

Plaintiffs have shown—and Defendants now confirmed—that much of the budgeted

funds will be spent in the interim without a temporary restraining order. The only

harm to a temporary restraining order Defendants raise is the possibility that some

farms will be foreclosed without immediate payment, Dkt. 17:19, but of course,

Defendants themselves will not foreclose any such loans, and they have already




                                    -4-
       Case 1:21-cv-00548-WCG Filed 06/09/21 Page 4 of 10 Document 19
ordered banks holding USDA-backed loans not to foreclose those loans. See C-SPAN,

Secretary Tom Vilsack, Oral Testimony Before the House Committee on Agriculture

(Mar. 25, 2021) available at https://www.c-span.org/video/?510242-1/house-hearing-

black-farmers-us (time marker 01:21:53) (“We have sent letters [to banks holding

USDA-backed loans] that they are to take no further action to enforce or foreclose on

farmers.”). Thus, there is simply no risk of foreclosure during a short two-week

temporary restraining order.

      Elsewhere in their response, Defendants argue that there is no urgency

because many other loan forgiveness payments are being processed on a much slower

timetable. But Defendants cannot have it both ways. If Defendants can take “up to

nine weeks” to process certain other loan-holders, Dkt. 17:6–7, and until this fall for

yet others, Dkt. 17:6, without causing harm to those farmers, there is no reason a

short, 2–3 week halt on payments, while this Court addresses the preliminary

injunction motion, will cause any harm.

      The vast mismatch in potential harms alone warrants a temporary restraining

order. As the Seventh Circuit has explained, injunctions and stays should be

evaluated using a “‘sliding scale’ approach [whereby] the greater the moving party’s

likelihood of success …, the less heavily the balance of harms must weigh in its favor,

and vice versa.” See In re A & F Enterprises, Inc. II, 742 F.3d 763, 768 (7th Cir. 2014).

Indeed, in that case, the Court “rest[ed] [its] decision on whether to grant the stay

primarily on the balance of potential harms.”




                                    -5-
       Case 1:21-cv-00548-WCG Filed 06/09/21 Page 5 of 10 Document 19
      As a backup, Defendants argue that “any temporary restraining order should

be limited to plaintiffs,” but they do not propose any workable order that could provide

relief only to Plaintiffs. They suggest an order to “set aside funds sufficient to pay off

any of Plaintiff[s’] qualified loans.” Dkt. 17:22. But Defendants do not concede that

an order from this Court to forgive Plaintiffs’ loans is an available remedy—and they

will likely oppose such a remedy later in this case, even if they lose, since, as

explained above, it would effectively require USDA to forgive every farmer’s loan,

given that the only criteria is the race of the applicant. Moreover, if this Court were

to issue an order limited to the named Plaintiffs, Plaintiffs could, and likely would,

amend the complaint to add other farmers, requiring another round of emergency

briefing and an expansion of the injunction to them as well. Plaintiffs’ counsel has

been contacted by about 100 farmers from around the country, most of whom would

readily join a Second Amended Complaint. Still other farmers would be forced to file

their own lawsuits, multiplying the burden on the federal court system.

      Defendants also seem to argue that injunctions having a nationwide impact

are somehow forbidden. They are not; the Seventh Circuit has expressly held that

nationwide injunctions are authorized. City of Chicago v. Barr, 961 F.3d 882, 920–21

(7th Cir. 2020) (“courts have the authority to extend injunctive relief to non-parties”).

Although rare, nationwide injunctions are appropriate in serious cases. See, e.g.,

Decker v. O’Donnell, 661 F.2d 598, 618 (7th Cir. 1980) (upholding a nationwide

injunction even though factfinding focused on Milwaukee County, because the case

had evolved to challenging the facial constitutionality with the evidence regarding




                                    -6-
       Case 1:21-cv-00548-WCG Filed 06/09/21 Page 6 of 10 Document 19
Milwaukee County merely discussed as illustration); Washington v. Reno, 35 F.3d

1093, 1103–04 (6th Cir. 1994); Cent. United Life Ins. Co. v. Burwell, 827 F.3d 70, 73,

75 (D.C. Cir. 2016) (based on a challenge from a single insurance company, D.C.

Circuit affirmed a permanent injunction invalidating ACA regulations prohibiting

people from purchasing “stand-alone fixed indemnity plans”); O’Donnell Const. Co. v.

D.C., 762 F. Supp. 354, 356 (D.D.C. 1991) (individual plaintiff seeking an injunction

“enjoining the District from using or enforcing race-based quotas and set-asides in

the awarding of road construction contracts and subcontracts.”) reversed by 963 F.2d

420 (reversing the district court and ordering the Court to “enter a preliminary

injunction”); Wirtz v. Baldor Elec. Co., 337 F.2d 518, 535 (D.C. Cir. 1963) (“we

conclude that if one or more of the plaintiffs-appellees is or are found to have standing

to sue, the District Court should enjoin the effectiveness of the Secretary’s

determination with respect to the entire industry.”)

      As the Seventh Circuit recently held, federal district courts may impose an

injunction that extends relief to non-parties “to provide complete relief to plaintiffs,

to protect similarly-situated nonparties, and to avoid the chaos and confusion that

comes from a patchwork of injunctions.” Barr, 961 F.3d at 917. Here, the best—and

possibly only—remedy is a temporary restraining order barring Defendants from

forgiving any loans until this Court can rule on the preliminary injunction. Every act

of Defendants forgiving loans is an act of race discrimination, which cannot be

undone, and once the money is spent, Congress and USDA will have no incentive to

fix the program.




                                    -7-
       Case 1:21-cv-00548-WCG Filed 06/09/21 Page 7 of 10 Document 19
         On the merits, Defendants’ arguments only confirm Plaintiffs’ basic assertion

that Section 1005 of ARPA does not support a compelling government interest with a

narrowly tailored remedy.4 Defendants argue that they have a compelling

government interest in using a race-based preference to respond to racially disparate

impacts from COVID. In support of this, Defendants point to “statistical and

anecdotal evidence” of racial disparities and a generalized “history of discrimination”

within the agriculture industry. Dkt. 17:16–17.

         These arguments do not meet the high burden established by the U.S. Supreme

Court. As explained thoroughly in Plaintiffs’ main brief, the Government must

establish that it is responding to a “recent” and “specific episode” of “intentional

discrimination” that the government “knowingly perpetuated.” See Dkt. 14:16–17

(collecting cases). Defendants do not even come close to this high burden. Defendants’

evidence comprises only old allegations of discrimination, see Dkt. 17-1:20–24

(identifying reports of discrimination from the 1990s and earlier). And any alleged

recent       “evidence”   cited    by    Defendants       (which     Defendants        call   “lingering

discrimination”), relies solely on statistical disparities among the races, and not on

evidence of any recent intentional discrimination by USDA. Dkt. 17-1:25–27. It

cannot be presumed that these “lingering” disparities are the product of past

discrimination by USDA or that the extraordinarily broad racial preference (the




         4In addition to their 23-page brief responding to the motion for a temporary restraining order,
Defendants attempt to incorporate by reference another 68 pages of briefing and related materials
filed in a different case. This is a clear attempt to flout the Court’s limitation on briefing to 30 pages,
without even asking permission for leave to exceed page limitations.


                                          -8-
             Case 1:21-cv-00548-WCG Filed 06/09/21 Page 8 of 10 Document 19
entire loan forgiven for all members of certain races) is necessary to overcome its

impact.

      But even if Defendants could point to a recent episode of intentional

discrimination perpetuated by USDA that it hopes to remedy, Congress’s remedy of

loan forgiveness for all non-white farmers (with the exception of farmers and ranchers

whose ancestors are from certain African or Asian countries) is not narrowly tailored.

The government must show that its racial preferences are narrowly tailored to

remedy only the impact of its own discriminatory conduct. See, e.g., Builders Ass’n of

Greater Chicago v. Cty. of Cook, 256 F.3d 642, 645–46 (7th Cir. 2001). Because the

government does not have a compelling interest in racial balancing or the elimination

of disparities between racial groups, see Parents Involved in Cmty. Sch. v. Seattle Sch.

Dist. No. 1, 551 U.S. 701, 726 (2007), Congress’s attempt to do so here cannot be

narrowly tailored.

      Notwithstanding the fact that COVID impacted all farmers and ranchers,

Defendants take the extraordinary position that only minority farmers get COVID

relief, which here involves the forgiveness of all indebtedness plus additional funds.

Even if the government’s past discrimination was sufficiently recent to warrant such

an unprecedented race-based preference, the government must show more to support

such an extraordinary program. Congress simply did not show any “serious, good

faith consideration of workable race-neutral alternatives.” Grutter v. Bollinger, 539

U.S. 306, 339 (2003). For example, Defendants do not explain why they could not

simply forgive loans of those farmers and ranchers, who, as they say, have been




                                    -9-
       Case 1:21-cv-00548-WCG Filed 06/09/21 Page 9 of 10 Document 19
“largely left out of recent agricultural funding and pandemic relief.” Dkt. 17:17. And

Defendants do not even attempt to justify their random inclusion and exclusion of

farmers and ranchers based on their country of origin, or their categorical exclusion

of female farmers. See Dkt. 14:21–23.

                                        * * *

      Given the serious problems identified with Section 1005 of ARPA and

Defendants’ current and ongoing implementation of this program, Plaintiffs

respectfully request a short pause in loan forgiveness while the Court considers the

pending motion for a preliminary injunction.



Dated: June 9, 2021                     WISCONSIN INSTITUTE FOR LAW & LIBERTY

                                        Attorneys for Plaintiffs

                                        Rick Esenberg
                                        rick@will-law.org

                                        /s/ Daniel P. Lennington
                                        Daniel P. Lennington
                                        dan@will-law.org
                                        Luke Berg
                                        luke@will-law.org
                                        Katherine D. Spitz
                                        kate@will-law.org
                                        330 E. Kilbourn, Suite 725
                                        Milwaukee, WI 53202-3141
                                        PHONE: 414-727-9455
                                        FAX: 414-727-6385




                                   - 10 -
      Case 1:21-cv-00548-WCG Filed 06/09/21 Page 10 of 10 Document 19
